Citation Nr: 1822644	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for mental conditions to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Melinda J. Willi, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.  He was awarded a Purple Heart Medal and a Combat Infantryman Badge for his service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO, in pertinent part, granted an increased rating to 70 percent for mental conditions to include PTSD and anxiety disorder and denied entitlement to a TDIU.

In September 2017, the Veteran testified before the undersigned, Veterans Law Judge at a videoconference hearing.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

PTSD and TDIU

A review of the record reflects that the Veteran last underwent a VA examination assessing the severity of his PTSD in February 2011.  In September 2017, the Veteran testified that his symptoms of his PTSD had worsened.  As the Veteran's symptoms of his PTSD have potentially worsened since they were last evaluated in February 2011, another examination is warranted to assess the present severity of his PTSD.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326 (a) (2017).  A claim for TDIU was raised by the Veteran through his December 2011 application for increased compensation based on unemployability.  As a TDIU appears to be claimed based primarily on the Veteran's PTSD, his appeal for TDIU is inextricably intertwined with his claim for entitlement to an increased disability rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA or private treatment records relating to the Veteran's service-connected psychiatric disability.  Those records should be associated with the record on appeal.  

2.  Then, schedule the Veteran for a VA psychiatric examination with an appropriate VA examiner.  The examiner should address the current severity of the Veteran's service-connected PTSD.  All indicated studies or testing should be conducted.  The examiner should describe all symptoms of the psychiatric disability (and their impact on occupational and social functions) in detail.  The examiner should specifically note the presence (and frequency/severity) or absence of each symptom listed in the criteria for a 100 percent schedular rating, as well as any symptoms of similar gravity found not listed in the rating criteria.  The examiner should opine regarding the impact the Veteran's PTSD has on his daily activity/social functioning.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


